Citation Nr: 1722762	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-55 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for muscle pain.

3. Entitlement to service connection for chronic fatigue syndrome (CFS).

4. Entitlement to service connection for nerve pain and sensitivity.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder (OCD), schizophrenia, anxiety disorder, and depressive disorder.

7. Entitlement to service connection for Gulf War syndrome.

8. Entitlement to service connection for a lung condition, to include COPD.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to a rating in excess of 10 percent for a left scapular myofascial trigger point disability. 

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right wrist tendonitis with a ganglion cyst.

12.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for joint pain and weakness, to include tendonitis of the bilateral arms and wrists.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1986 to March 1993

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  However, testimony was only taken on three of the issues on appeal - entitlement to a rating in excess of 10 percent for left scapular myofascial trigger point; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right wrist tendonitis with a ganglion cyst; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for joint pain and weakness, to include tendonitis of the bilateral arms and wrists.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is needed to (a) complete additional development on the issues of entitlement to an increased rating for a left scapular myofascial trigger point disability, new and material evidence claim for right wrist tendonitis with a ganglion cyst, and new and material evidence claim for joint pain and weakness, to include tendonitis of the bilateral arms and wrists, and (b) schedule the Veteran for a requested hearing as to the first nine issues listed on the title page of this decision. 

The current record appears incomplete.  A September 2015 letter from the Veteran's VA Vocational Rehabilitation Counselor indicated that Veteran was applying for disability income (SSDI) from the Social Security Administration (SSA).  The SSA records may provide additional information that is relevant to the current claim.  Therefore, the VA must obtain these records and associate them with the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

As indicated, there is an outstanding hearing request.  In December 2016, the Veteran requested a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107.  

The Veteran testified at a Board hearing before the undersigned in April 2017 on the three issues that were then certified to the Board.  However, additional issues on appeal were subsequently merged into the instant appeal.  Because the Veteran has not yet been afforded a Board hearing on the first nine issues listed on the first page of this decision, a remand is required for the scheduling of the requested videoconference hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700 (a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's updated VA treatment records.

2. Obtain and associate with the claims file the Veteran's records from the Social Security Administration.  If the records are not available, that should be documented in the record.

3.  Then, readjudicate the issues of entitlement to a rating in excess of 10 percent for a left scapular myofascial trigger point disability and the two new and material evidence claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

4.  ONLY for the first 9 issues listed on the title page of this decision, schedule the Veteran for a videoconference hearing at the earliest opportunity.  

Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file. Once he has been afforded this requested hearing, or in the event that he withdraws the hearing request or fails to appear, the file should be returned to the Board.   Please note that during the April 2017 Board hearing, testimony was taken as to the following three issues: 

a. Entitlement to a rating in excess of 10 percent for left scapular myofascial trigger point.

b. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right wrist tendonitis with a ganglion cyst.

c. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for joint pain and weakness, to include tendonitis of the bilateral arms and wrists.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

